Citation Nr: 1630013	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for leg pain, to include as due as a qualifying chronic disability under 38 C.F.R. § 3.317, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for hypertension, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for migraine headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to July 1993, with service in Southwest Asia from September 1990 to April 1991.  The Veteran also had active service in the Reserves from September 2001 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2009.  A transcript of this hearing is of record.

In April 2009, the Board remanded the current appellate claims for further development.  The case has now been returned for additional appellate consideration.  

Although the Board regrets the additional delay, for the reasons addressed in the REMAND portion of the decision below further development is still required regarding the hypertension claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed bilateral knee strain as a result of her active service.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed recurrent headaches as a result of her active service.


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for right knee and left knee knee strain are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for a grant of service connection for recurrent headaches are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board notes, as an initial matter, that the Veteran's service treatment records appear to be incomplete.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

In this case, the Veteran essentially contends she developed recurrent bilateral leg pain and headaches during active service, and has attributed these problems to her service in the Southwest Asia Theater of Operations during the Persian Gulf War.  She has also indicated that she injured her knee during an airborne exercise early in her military training.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board notes the Veteran is competent, as a lay person, to describe recurrent symptoms such as leg pain and headaches.  She is also competent to describe an injury to her knees during training.  Moreover, the Board also takes note of the fact that the record confirms she had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  There are three types of qualifying chronic disabilities based upon such service: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b) (Emphasis added).  In other words, the Veteran has described symptomatology consistent with the type of signs or symptoms recognized pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

With respect to the leg claim, the Board further notes that an April 2010 VA examiner diagnosed these complaints as bilateral knee strain, and opined that it was at least as likely as not this disability was due to or a result of military service to include Southwest Asia service.  In support of this opinion, the examiner noted that a March 2006 treatment record documented a knee injury that previously occurred during airborne school.  Granted, this opinion was found to be inadequate below because the available service records do not show the Veteran completed airborne training, or that she had a parachutist badge.  However, the Veteran's statements indicate the injury was early in training, and intimates she did not actually complete such training.  In other words, it does not appear to be inconsistent with the Veteran's account that there was no specific confirmation of such training, particularly as it has already been acknowledged the service treatment records are incomplete.  Moreover, the Board finds the fact the Veteran has reported such an injury over a period of years, to include a December 2004 VA examination, the March 2006 treatment record, and the April 2010 VA examination itself, tends to support the credibility of her account of such injury.  

In regard to the headache claim, the Board notes that the April 2010 VA examiner could not resolve the issue without resort to speculation because there was conflicting documentation for this disability.  However, the Board finds that the record references by the VA examiner does not contain information which explicitly refutes the Veteran's account of recurrent headaches since service, especially in light of the incomplete service treatment records.

In addition, the Board notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

The Board also reiterates the Veteran's is competent to describe recurrent leg pain and headaches, and that such complaints are consistent with the applicable presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed bilateral knee strain and recurrent headaches as a result of her active service.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for right knee knee strain is granted.

Service connection for left knee strain is granted.

Service connection for recurrent headaches is granted.


REMAND

Regarding the hypertension claim, the Board previously noted in the April 2009 remand that while the post-service medical records indicated hypertension was first diagnosed after service, other evidence indicated the possibility that the hypertension existed prior to her period of Reserve service and was not aggravated by the reserve service.  See November 2002 Referral for Civilian Medical Care; May 2005 rating decision.  The Board also noted the Veteran indicated at an April 2006 Persian Gulf Registry Examination that she was diagnosed as having hypertension in April 1991 following a physical examination at Fort Benning, Georgia after returning from Southwest Asia.  Consequently, the Board remanded the case for a competent medical examination to clarify the nature and etiology of the Veteran's hypertension.

The subsequent April 2010 VA examination did include an opinion relating the etiology of the Veteran's hypertension to service.  However, this opinion was found to be inadequate below.  In pertinent part, it was noted that the positive opinion was based upon a September 1998 record noting hypertension had been present for a year, but that such a period of time was years after the Veteran's separation from service in July 1993.  The RO also found there was no evidence the hypertension had been aggravated during the September 2001 to January 2004 period of service.  

Although the Board does not dispute the aforementioned deficiencies in the April 2010 VA examiner's opinion, it also observes that the Veteran was not accorded new examination/opinion to correct these deficiencies.  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Moreover, it does not appear the April 2010 examination explicitly addressed the potential applicability of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to include whether hypertension constitutes a medically unexplained chronic multi-symptom illness.

In view of the foregoing, the Board finds that a new competent medical examination and opinion is required to adequately address the nature and etiology of the Veteran's hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for hypertension since July 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-hypertension symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of her hypertension.  The claims folder should be made available to the examiner for review before the examination.

The examiner is requested to address the following:

(a) Whether the hypertension is a medically unexplained chronic multi-symptom illness.  

(b) If the hypertension is not a medically unexplained chronic multi-symptom illness, the examiner should indicate when the Veteran's hypertension was first manifested (i.e., prior to service, in service, or after service).  

(c) If the examiner determines that the Veteran's hypertension undebatably preexisted service, the examiner should indicate state the likelihood that the condition was aggravated by or as a consequence of service.  

(d) If the Veteran's hypertension did not preexist service, the examiner is asked to express an opinion as to whether it is at least as likely as not the hypertension was incurred in or otherwise the result of to her military service, and particularly to her service in Southwest Asia.  The examiner is also asked to indicate whether there is evidence of hypertension within one year after discharge from service in July 1993.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determines an opinion cannot be provided without resort to speculation.  

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to this case, to include whether hypertension constitutes a medically unexplained chronic multi-symptom illness.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


